TUCKER, District Judge.
The precise and sole question now for the consideration of the court is whether or not, on this preliminary hearing, an injunction should be granted plaintiff pendente lite, or until the final hearing of the case on its merits. From the pleadings and the evidence submitted by affidavits, this case belongs essentially to that class of cases wherein the court in its determination thereof should be controlled by the law clearly and concisely laid down in Costigan on Mining Law, pp. 517, 518:
“Apart from such statutory remedies, which the federal courts may enforce if they see fit; the general equity doctrines govern injunctions with reference to mining claims. The granting or withholding of an injunction resting in the sound discretion of the trial court, the complainant’s laches, the solvency or insolvency of the parties, and the relative inconveniences to the parties which will ensue if a temporary injunction issues must he considered. There is nothing peculiar in the application of the general equitable principles to mining claims beyond the frequent urgent need of injunctive relief because of the destructible nature of mineral deposits.”
It is true that the affidavits do. not show such conduct or laches on the part of the plaintiff as would entitle the defendants to the application of the doctrine of equitable estoppel. In Brant v. Virginia Coal & Iron Co., 93 U. S. 326, 23 L. Ed. 927, the court said:
“For the application of that doctrine [of estoppel] there must generally be some intended deception in the conduct or declarations of the party to be estopped, or such gross negligence on his part as to amount to constructive fraud, by which another has been misled to his injury. In all this class of cases * * * the doctrine proceeds upon the ground of constructive fraud or of gross negligence, which in effect implies fraud.”
*596Estoppel can have no application where everything in relation to the transaction or matter is equally known to both parties, and the affidavits show this to be the case as between the parties to this controversy.
It is also true that the affidavits tend to show a probability that the mining property of the plaintiff has been actually invaded by the defendants as a result of their mining operations; and if, upon the final hearing of the case on its merits, this contention is established by the evidence, the plaintiff would be entitled to a permanent injunction and damages for any injury resulting therefrom. In determining, however, whether a temporary injunction shall issue for the period of time from now until the trial of the case on its merits, the court must be' controlled by the law laid down by Costigan, supra, which, though in some measure modified by Mr. Eindley, is certainly not wholly controverted or repudiated. 3 Eindley, §§ 842-872.
It may not be denied that the plaintiff has been guilty of laches in the assertion of his rights respecting the present controversy; and, while such laches may not be of such character as to deprive him of asserting his rights now and hereafter, his conduct does show that he “slept on his rights” to such an extent as not to entitle him to immediate relief at the expense of and to the comparatively greater‘injury of the parties who have by his negligent conduct been induced to commit the alleged acts of which he now complains: It appears from the affidavits and the pleadings that, even prior to .the year 1912, the plaintiff was advised for many years of the conditions in Candle creek of which he now complains. It is shown by his own affidavits that in 1912 these alleged conditions became worse, and that in 1914 they were still more serious and injurious, and yet he waited until the latter part of June of this year of 1916 to assert his rights.
Because of the laches of the plaintiff in asserting his rights, therefore, and for the reason that it appears from the affidavits and all the circumstances of this case that far greater relative injury would result to the defendants by granting this injunction than will result to the plaintiff by refusing it, the court does not feel justified in granting the same.
See 3 Eindley on Mines, §§ 842-872, as to laches, etc., and page 2192.
If the plaintiff has not suffered such injury for these large number of years as would spur or impel him to the assertion *597of his rights for its prevention, it is not reasonable to presume that he will, suffer any considerable injury within the next 60 days, within which period this case may be disposed of on its merits. It also appears from the affidavits that the defendants are in áctive work in their mining operations, and an injunction at this time would interfere with that work, and in all probability result in very great injury to them, while the plaintiff is not now engaged in working his mining ground, and the only damage which would be done to him would be the invasion of his mining ground with the tailings and refuse of the defendants alleged to be dumped or cast thereon, and, as this has not been objected to by plaintiff for a long number of years, a continuation thereof for the short period of 60 days would presumptively be inconsiderable.
For these reasons, I am of opinion that the injunction should at this time be dissolved; and an order will be accordingly entered.